DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/22 has been entered.
Claims 1-20 and 22 remain cancelled. Claim 21 is currently amended. Claims 21 and 22-27 are pending and addressed below.

Claim Interpretation
It is noted that the newly entered limitations of claim 21 find no written support in the original disclosure. The extent to which the Figures support the limitations is ambiguous (see, e.g., Figures 7-8). Therefore, as these limitation have no criticality, they are given minimal patentable weight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2018 220 142 (‘142)
Regarding claim 21, ‘142 teaches a heat exchanger comprising a plurality of heat exchange tubes (3); a receiving component (4) for supporting and forming a seal about each of the plurality of heat exchange tubes (at 9), the receiving component including a body having an inlet side (Fig. 4; upper side) and an opposite outlet side (Fig. 4; lower side), and a plurality of openings (8) extending between the inlet and outlet sides (Fig. 4), the plurality of tubes being received within the plurality of openings (Fig. 4) such that an end of at least one of the tubes (end 17) is arranged within a plane (see Fig. 4; dotted line) defined by a surface (20) of the outlet side; and a circuiting component (5) joined and sealed to said receiving component (Fig. 3; at 24), the circuiting component having at least one recessed channel (6) for defining an enclosed flow configuration of a fluid of the heat exchanger, wherein each of the plurality of heat exchange tubes is in direct fluid communication with the at least one recessed channel (Fig. 4).

‘142 further teaches that: the receiving component further comprises a feature for supporting each of the heat exchange tubes (7-9), per claim 23; a cross-section of the feature varies between an inlet and outlet side of the receiving component (Fig. 4), per claim 24; the feature is selected form an enlarged opening, chamfer, and countersink (Fig. 4; it is at least an ‘enlarged opening’ as it flares wider at the inlet side), per claim 25; the recessed channel extends only through a portion of a width or height of an interior of the circuiting component (by at least the thickness of the material forming element 5), per claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over ‘142 in view of Postma (US 9,429,365).
Higashiyama does not teach that the receiving component includes curable material formed with the tubes therein.
Postma teaches a heat exchanger manifold comprising: a receiving component (20) for securing an end of a plurality of tubes (36), the receiving component being formed from a curable material such that the plurality of tubes is positioned within the curable material during formation of the receiving component (Figs. 4a-4c).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the receiving component of Higashiyama as taught by Postma to ensure a complete seal around every tube.

Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive. The remarks are directed entirely to the newly entered claim limitations. These limitations have been addressed thoroughly above and will not be readdressed here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763